Mr. President, I am very pleased indeed to have this opportunity to congratulate Ambassador Amerasinghe on his election as President of the thirty-first session of the General Assembly of the United Nations. I am confident that as an eminent representative of friendly and non-aligned Sri Lanka, he will, with his vast experience and dedication to the United Nations, greatly contribute to the successful work of this session of the General Assembly of the United Nations.
265.	I welcome the admission of the Republic of Seychelles to the United Nations, which constitutes a further step towards the realization of the principle of universality.
266.	The present session is being held in a crucial period characterized by an irreversible process of democratization of international relations. No nation is any longer willing to let others take decisions bearing on its fate, nor to reconcile itself to anyone's monopoly of decision-making concerning major issues affecting the international community. The peoples of the world are no longer satisfied with merely identifying and defining problems, but demand their substantive solution as well.
267.	We can be successful only if we firmly orient ourselves towards taking decisions and formulating guidelines that will be in keeping with these demands.
268.	The United Nations has obtained significant results in consolidating peace and security in the world; it has achieved decisive successes in eradicating the system of colonialism and it has made great strides forward in creating conditions for the development of co-operation among peoples and States based on a footing of equality and in the solving of other pressing international problems. The Organization has almost reached universality, even though Viet Nam and Angola, notwithstanding the widest support, continue to be unjustly prevented from admission to membership in the United Nations. This session of the General Assembly should declare itself emphatically in favor of the admission to the United Nations of these two countries, whose peoples have by their heroic struggle for freedom and independence deserved well of mankind and made an invaluable contribution to the principles towards the realization of which the United Nations is striving. Today the United Nations is engaged in an historical mission of changing the existing inequitable international relations and building new international political relationships and the new international economic order.
269.	The United Nations is still faced with the very strong resistance of forces striving to preserve inequitable relations by all means. Attempts at bypassing or ignoring the world Organization continue to be made, while the right of veto is abused with a view to blocking even actions that enjoy the broadest support of the international community. We also witness attempts to discredit in various ways the United Nations in the eyes of one's own public opinion or to extend to it only declaratory or verbal support.
270.	The basic question today is in what way to ensure the translation into practice of the decisions of the United Nations, since nothing is so damaging to the role of the United Nations as disrespect for, or the flouting of, the decisions adopted by our Organization.
271.	The Fifth Conference of Heads of State or Government of Non-Aligned Countries in Colombo stressed the importance of the role of the United Nations and strongly emphasized the demand to initiate without delay direct and concrete actions and measures aimed at resolving the pressing and most important problems facing mankind by relying first and foremost on the United Nations.
272.	The salient feature of the period following last year's session is an ever sharper discrepancy between profound changes in the world and the obsolete system of international relations.
273.	Significant steps forward have been made in the sense of relaxation of international tensions; nevertheless, peace and security are not yet within the reach of all peoples. Of particular concern is the fact that, in spite of numerous negotiations on disarmament, the arms race not only is being accelerated, but is also being extended to other regions of the world, engulfing an ever larger number of countries. In the struggle against imperialism, colonialism, hegemony and all other forms of foreign domination and against the use of force and coercion, great historic victories and successes have been achieved, but even today many countries and peoples are forced to defend, at the cost of great sacrifices, their right to self-determination, independence and freedom. Many countries are still subjected to continued actions of pressure, outside interference in their internal affairs, the undermining and breaking up of their political and national unity and territorial integrity-all this for the purpose of imposing new forms of dependence, patterns of internal development, changes in foreign policy orientation and a slowing down of the economic and political emancipation of countries. In the relevant resolutions of the United Nations on crises and hotbeds of conflict, we have adopted principles for their solution. However, these resolutions are not being implemented, while many crises are being exacerbated and new ones created.
274.	The international community as a whole has recognized that the existing international economic relations are untenable and that the situation of developing countries is becoming ever more difficult. Nevertheless, there is no substantive progress in the direction of changing these relations or creating conditions for the more rapid development and prosperity of developing countries. On the basis of the decisions of the sixth and seventh special sessions of the General Assembly of the United Nations, the action for the establishment of the new international economic order, along with the increased solidarity of developing countries and their readiness to achieve progress through negotiations, has continued to make progress, as evidenced by the Conferences in Manila, Nairobi and Colombo. This action, however, has not met with adequate readiness on the part of some of the most developed countries to proceed to the undertaking of concrete measures. Instead, attempts are being made to solve problems of universal interest at meetings of a narrower circle of countries with a view to preserving inherited privileges.
275.	The Colombo Conference adopted decisions of far- reaching importance, decisions which provide a strong incentive and a basis for the United Nations to proceed resolutely along the road leading to the establishment of new, equitable international relations [see A/31/197J. The Conference has strengthened non-alignment as an independent global factor of international relations, firmly resolved to continue the struggle for changing the world through equitable co-operation with all international factors willing to engage in such action. Critical remarks about so-called "aligned non-alignment" or expectations that non-aligned should become an appendage of someone else's policy are absurd and pointless. The non-aligned movement has never been uncommitted or neutral on questions of peace, the liberation of peoples, the defense of the independence, security and unhampered development of every country, resistance to the policy of blocs and division into spheres of influence, and opposition to every form of aggression and domination. As President Tito stated in Colombo:
"Non-alignment has, indeed, become a world policy today because it proceeds from the integral interests of the world and because it strives for universal solutions, under conditions when ideological and many other divisions are still a reality."
276.	The non-aligned countries will continue to engage in constructive co-operation wherever this is possible, and we hope that other international factors too will respond to such co-operation based on equality.
277.	My country has always pledged itself, even during the most difficult days of the cold war and block confrontation, to genuine relaxation of international tensions. As early as the Belgrade Conference in 1961, the non- aligned countries came out resolutely in favor of a relaxation of international tensions and negotiations between the great Powers. However, we must observe that we are actually still in the initial phase of such a process, which has remained limited both geographically and in substance, because contrary tendencies towards rivalry and the exacerbation of existing crises and the provoking of new ones continue to gain strength in many regions of the world.
278.	The relaxation of tensions has neither embraced all areas of international relations nor led to the solution of 
key international issues. To be for or against a relaxation of tensions: that presents no dilemma to us. What we are concerned with is what the term actually stands for. If dStente is to be understood as a synonym for relations among the great Powers and blocs or as an easing of tensions in restricted areas only, then it becomes understandable why non-aligned countries cannot accept it as a basis of peaceful coexistence or of lasting peace for all countries and peoples. Only a universal relaxation of international tensions-with the participation of all countries on the basis of equality in coping with problems of general interest and in the spirit of the principles of active and peaceful coexistence, rather than bloc rivalries, arms race and struggle for spheres of influence can bring about a radical change in the international situation and the elimination of aggression or the use of force and every form of foreign domination from international life.
279.	The Conference on Security and Co-operation in Europe is one of the most important achievements in the relaxation of international tensions however, its decisions are being implemented slowly and are meeting with obvious difficulties,
280.	Next year Yugoslavia will act as host for the first follow-up meeting of the representatives of the countries participating in the Conference on Security and Co-operation in Europe held in Helsinki. We believe that the first follow-up meeting will afford a favorable occasion not only for reviewing the extent to which the Final Act of the Helsinki Conference has been implemented, but also for exerting efforts for its comprehensive application and for encouraging further promotion of intra-European co-operation. In that respect, special attention should be paid to the necessity of making a positive contribution to the settlement of problems in regions in the immediate proximity of Europe, in particular in the Mediterranean, as well as to the solving of problems of development, decolonization, disarmament and other issues of interest to the whole world.
281.	Progress in the relaxation of tensions will depend on when and how the Middle East crisis will be dealt with, when colonialism in southern Africa and in other remaining colonial enclaves will be terminated, how quickly we shall advance towards a peaceful reunification of Korea, when progress towards the solution of the Cyprus crisis will at last be made, when the Indian Ocean will be transformed into a zone of peace, when and how outstanding problems in the region of Latin America will be solved and how other problems will be handled-that is, problems whose solution is sought by the peoples fighting against all forms of dependence and subjugation, for independence, unimpeded development and equality. Whether any advance will be made with regard to the question of halting the arms race and resolving disarmament problems, whether an end will be put to pressures and interference in the internal affairs of individual countries, whether the urgent solution of international economic problems will be approached in a fully responsible manner through the building up of the new international economic order-all this is of crucial importance to the easing of international tensions.
282.	The Fifth Conference of non-aligned countries, recently held in Colombo, adapted clear positions on all those matters. My country participated actively in the adoption of those decisions and will strive for their implementation, since non-alignment constitutes its national foreign policy, which it has been pursuing consistently.
283.	The Middle East crisis has been further aggravated primarily because of the developments in Lebanon, which are being exploited by Israel to prolong its occupation of Arab territories and to delay the solution of the crisis, at the core of which is the Palestinian problem. The responsibility for such a state of affairs rests both with Israel and with those forces which make it possible for Israel to behave in such a manner.
284.	The General Assembly has on several occasions reasserted the principles constituting the basis for a lasting and just settlement of the crisis and has, in particular, supported the realization of the national rights of the Palestinian people and the participation of the Palestine Liberation Organization, its sole legitimate representative, in all phases of settlement. We feel that the resolution of the non-aligned and other countries of last January  - which obtained wide support in the Security Council but was regrettably vetoed-constitutes the most acceptable platform for further actions in seeking a way out of the crisis. At the current session of the General Assembly a further step should be taken towards an early solution of the Middle East crisis. It is high time for the Palestinian people, whose fate has become a matter of conscience for mankind, to achieve its rights as other peoples have done and to establish a State of its own. No lasting solution of the Middle East crisis is possible, nor can the independence and security of all peoples and States of the region be ensured, unless those rights are achieved.
285.	The successes of the liberation movements of Namibia and Zimbabwe, the growing wave of demonstrations, resistance and the struggle of the African majority in South Africa itself, and ever widening international pressure demonstrate that the day is not distant when these last strongholds of colonialism, racism and apartheid will be eliminated, At the same time the South African colonialists and racists, relying on foreign military and economic assistance, do not hesitate to resort to the most ruthless terror against the African population and are attempting in various ways, such as "bantustanization", to prevent the liberation of these countries, to break up their unity and to deceive world public opinion. We consider that the United Nations should denounce all such attempts most resolutely and should do everything in its power to compel South Africa to comply with the decisions of the United Nations as soon as possible.
286.	A complete and unconditional withdrawal of South Africa from Namibia, which should finally attain its independence, should be carried out without delay. The United Nations, which has the obligation to take care of the interests of Namibia until it attains independence, should lend maximum assistance to the people of Namibia in its struggle for independence.
287.	In Zimbabwe power must be transferred to the African majority. The United Nations should take concrete measures and, in particular, extend effective support to liberation movements in southern Africa in order to help them to accelerate the process of the attainment of the objectives of their just struggle. We hope that even those Western countries which are still providing extensive support to the racist regime in South Africa will finally come to realize that their true interests cannot be opposed to the yearnings of the whole of independent and free Africa, which is bent on eradicating colonialism and racism from African soil.
288.	My country is also deeply interested in the solution of the Cyprus crisis as early as possible and feels that it is high time for measures to be taken for the implementation of General Assembly resolution 3212 (XXIX). My country fully supports the continuation on an equal footing of negotiations between the Greek-Cypriot and Turkish- Cypriot communities under the auspices of the United Nations as well as the preservation of the territorial integrity and independence of non-aligned Cyprus.
289.	The Conference on Security and Co-operation in Helsinki and the Fifth Conference of Heads of State or Government of Non-Aligned Countries in Colombo devoted due attention to the problem of the Mediterranean in the context of strengthening peace and co-operation in that region and in the world. As a Mediterranean country, Yugoslavia is vitally interested in seeing started the implementation of the documents on the Mediterranean adopted by those important conferences. We feel that the moment has come for the United Nations too to give consideration to the question of transforming the Mediterranean into a zone of peace and co-operation, since today the Mediterranean is an area of grave international tension and of great, acute and potential dangers to peace in the world, a region where the process of detente is not yet felt.
290.	The situation in Korea constitutes a dangerous focus of tension. The United Nations should act more resolutely towards securing the withdrawal of all foreign troops from South Korea, the dismantling of foreign military bases, the dissolution of the United Nations Command and the replacement of the Korean Military Armistice Agreement by a lasting peace treaty and towards enabling the people of North and South Korea to effect a peaceful reunification of Korea on the basis of the joint North-South communique of 4 July 1972. 
291.	The efforts exerted by the United Nations and the results so far achieved in the field of disarmament are so modest that we cannot be satisfied with them. Yugoslavia, like the other non-aligned countries, has for years been drawing attention to the ever more serious and dramatic situation created as a result of the failure to solve essential problems of disarmament. Durable peace cannot be safeguarded on the basis of a balance of power and of blocs as central factors of security. Moreover, the influence of the world Organization in this sphere of the settlement of the disarmament problem has been diminished, while this question is being gradually withdrawn from the competence of the United Nations. Even the initiative for convening a world disarmament conference has met with almost insurmountable difficulties in spite of the broad support it commands.
292.	In such a situation the non-aligned countries at the Fifth Conference in Colombo launched an initiative for convening not later than 1978 a special session of the General Assembly of the United Nations devoted to disarmament [see A/31/197, annex I, para. 139], convinced that it would thereby be possible to provide fresh impulses and to open up new prospects for a genuine solution of priority disarmament problems, such as the banning of the use, production and stockpiling of nuclear weapons and all other weapons of mass destruction, the reduction and halting of the race in conventional armaments, the withdrawal of foreign troops and the elimination of foreign military bases from foreign territories as well as the undertaking of other measures designed to contribute to the reinforcement of peace and security in the world. We are profoundly convinced that a thoroughly prepared special session devoted to disarmament would contribute to the broadest involvement of the international community and of all States in this field. Hence we feel that during the present session a decision should be adopted on the convening of a special session of the General Assembly of the United Nations in 1978 so that preparatory work may commence as soon as possible.
293.	It is quite certain that there is general agreement today on the need for a complete restructuring of the entire system of international economic relations regardless of the differences of position and the difficulties encountered in this sphere.
294.	The international community has embarked irreversibly on the road of the establishment of the new international economic order, which represents an important gain in the ineluctable process of the democratization of international relations on the basis of equality and respect for the interests of all countries. Our principal task at present is to proceed, on the bases we have jointly laid down, to the adoption of such measures and actions as will enable us to make further progress in implementing the decisions of the sixth and seventh special sessions.
295.	I should like to emphasize that constructive negotiations are one thing while attempts at using them as a pretext for perpetuating existing relations are another. The developing countries cannot accept further delays in finding adequate solutions to the individual problems facing them, If it becomes evident that the negotiations do not serve their purpose, the developing countries will be compelled to re-examine their positions regarding the ways and means of solving international economic problems.
296.	The establishment of the new international economic order to which the Colombo Conference devoted exceptional attention is of the highest political importance and should be dealt with as a top-priority question at the present session of the General Assembly. A clear distinction must be made between the objectives to be reached through negotiations and the instruments and mechanisms through which these objectives should be attained. Developing countries, for example, are prepared to discuss no longer the need to protect their purchasing power on the basis of their raw-material exports, but only how and in what way this should be achieved, This session of the General Assembly should reach political decisions on these and other objectives and thereby contribute to the overcoming of difficulties in all current negotiations, particularly those within UNCTAD and at the Paris Conference on International Economic Co-operation.
297.	It is very important to ensure the implementation of the consensus reached at the fourth session of UNCTAD regarding the fulfillment of the integrated program for the settlement of raw materials problems, as well as regarding the external debts of developing countries.
298.	The continuation of negotiations at the Paris Conference is a sign of a growing sense of responsibility on the part of its participants for the fate of these negotiations. However, the success of the Conference will depend on the political will to arrive at agreed solutions.
299.	The International Development Strategy for the Second United Nations Development Decade [resolution 2626 (XXV)] was formulated in essentially different conditions. Therefore, preparations should already be started for elaborating the international development strategy for the third United Nations development decade, with a view to having it entirely geared towards support for the establishment of the new international economic order.
300.	For further accelerated development it is indispensable that the developing countries should rely increasingly, and above all, upon their own individual and collective forces. With this purpose in mind, these countries are taking important initiatives for the development of mutual economic co-operation.
301.	We attribute great importance to the safeguarding of human rights and fundamental freedoms, which are a component of the struggle for the elimination of all forms of dependence, exploitation and foreign domination. Human rights cannot be exercised in conditions of the use of force, the persistence of colonialism and neocolonialism, racial discrimination and apartheid, as is best illustrated by the situation in southern Africa, in Chile, in the occupied Arab territories and elsewhere.
302.	The protection of individual human rights in inseparable from that of the rights of peoples to self-determination, freedom, independence and sovereign economic and social development, since an individual may exercise his rights only as a member of a broader community. This applies also to the rights of persons belonging to ethnic, national, religious or linguistic minorities whose members, according to article 27 of the International Covenant on Civil and Political Rights,[resolution 2200 A (XXI), annex]:
"... shall not be denied the right, in community with the other members of their group, to enjoy their own culture, to profess and practice their own religion, or to use their own language".
In view of the frequent occurrence of non-respect for the rights of minorities, which cannot but affect relations among States and peoples, it is our opinion that the United Nations should devote due attention to this problem also, and undertake a detailed formulation of the obligations of States with the aim of adopting an international instrument for the protection of the rights, and promotion of the status, of minorities. The United Nations would thus make an important new contribution to the consolidation of peaceful coexistence, co-operation and rapprochement among States and peoples.
303.	The entry into force of the International Covenants on Human Rights constitutes a success for the international community and provides the basis and framework for a more comprehensive treatment and a more effective implementation of human rights. However, all States should accede to these Covenants so as to ensure their universal application.
304.	The numerous and complex tasks facing this session of the General Assembly show how great and difficult our obligations are. However, we can be fully confident of the capability of our Organization to stand up to them since, in this respect, it enjoys the support of the overwhelming majority of mankind. We can only feel encouraged by the fact that countries and peoples wishing to take a direct part in, and to make their concrete contribution to, the progressive development of the international community have become exceptionally active. Without underestimating all the difficulties, we must not allow the existing opportunities to be wasted and the trust we enjoy betrayed.
